Citation Nr: 0932089	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-25 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Sean Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1973 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Houston, Texas.

In October 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.

In a decision in December 2007, the Board denied the claim of 
service connection for peptic ulcer disease. The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2008, the 
Court granted a Joint Motion for Partial Remand by the 
parties, the Secretary of VA and the Veteran, who is 
represented by counsel, and vacated and remanded the case to 
the Board for readjudication consistent with the Joint 
Motion.

In December 2008, the Board remanded the case for further 
development. 

For reasons discussed below, the appeal is again REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the Board's Remand of December 2008, the RO was instructed 
to afford the Veteran an examination by a gastroenterologist.  
The requested VA examination was conducted in January 2009 by 
a physician assistant. 



After a supplemental statement of the case was issued in 
March 2009, the Veteran's counsel argued that a remand is 
necessary to ensure compliance with the Board's remand 
directive of December 2008, citing Stegall v. West, 11 Vet. 
App. 268 (1998).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Accordingly, the case is again REMANDED for the following 
action:

1. Afforded the Veteran a VA 
examination by a gastroenterologist to 
determine whether it is at least as 
likely as not that peptic ulcer disease 
initially diagnosed after service or 
any other current gastrointestinal 
pathology is related to the 
gastrointestinal complaints noted 
during service.

The relevant facts are summarized 
below.

The service treatment records show 
that in September 1973 the Veteran 
first complained of a stomach 
problem, and he was given Mylanta.  
There was no diagnosis.  In 
October 1975, the Veteran 
complained of stomach cramps of 
three weeks' duration, and his 
symptoms included mid-epigastric 
pain, nausea, fever, vomiting, and 
diarrhea.  The assessment was 
functional bowel syndrome and the 
Veteran was described Donnatal.  



On separation examination, there 
was no complaint, finding, or 
history of peptic ulcer disease or 
other gastrointestinal 
abnormality, and the abdominal and 
visceral examination was normal.

After service, VA records show 
that in July 1983 the Veteran 
complained of a lump in his 
throat.  Because the Veteran would 
not do a complete esophagram 
pathology at the esophageal 
gastric junction could not be 
ruled out.  Private medical 
records show that in May 1996 the 
Veteran complained of symptoms of 
indigestion and the diagnosis was 
probable reflux disease. VA 
records show that in January 2001 
an esophagodudenoscopy revealed 
antral erosions with a large fold 
in the prepyloric region and the 
diagnosis was peptic ulcer 
disease.  In June 2002, it was 
noted that the Veteran had 
complained of epigastric pain "for 
years" but nothing had been found.  
In October 2007, the Veteran 
testified that his stomach 
problems began in October 1975 and 
since service he has lived with 
constant stomach pain.  

In formulating the opinion, the 
gastroenterologist is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility," rather it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as to 
find against causation. 

The claims folder must be made 
available to the examiner for review.

2. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought on appeal remains 
denied, furnished the Veteran and his 
attorney a supplemental statement of 
the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


